Citation Nr: 1138236	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for arthritis of the neck, lower back and left side.

3. Entitlement to service connection for cervical radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kristina Morgan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to September 1977 and from February 1991 to April 1991, with additional Reserves service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was brought before the Board in August 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded for a second time in August 2009 with instructions to the AOJ to obtain the Veteran's service treatment records for the period of active service from October 1973 to September 1977.

A review of the claims folder indicates the AOJ has made two attempts to obtain the Veteran's service treatment records.  An October 2006 Request for Information, addressed to code 13, returned no records with instructions for future requests to be addressed to code 41.  Following the Board's August 2008 remand, a September 2008 request for service treatment records was again addressed to code 13.  A negative response was received.  In its August 2009 remand, the Board noted that, at that time, there remained no documented attempt of record to request the Veteran's service treatment records from code 41.  The Board ordered this development in its August 2009 remand.

Following the August 2009 remand, in November 2009, a request was submitted to code O99, noting "unable to user address to code 41 for these records.  A response, negative or positive, should be supplied."  However, a response, if it was received, has not been associated with the claims file.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required.

In addition, the Board notes that, since the August 2009 remand, the Veteran has obtained attorney representation.  In an October 2010 statement, the Veteran's representative noted that the Veteran served with the Reserves, and requested records related to this service be obtained.  While the AOJ requested service treatment records for the period October 1973 to September 1977 from the Marine Corps Reserve (see February 2011 request and April 2011 negative response), there has been no request for verification of the Veteran's periods of active duty and ACDUTRA service with the Marine Corps Reserves.  Further, personnel and treatment records related to these periods have not been associated with the claims file.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, or other appropriate source, and request the following:

a. A verification of all periods of active duty and active duty for training (ACDUTRA) service with the Marine Corps Reserves.

b. All service personnel and service treatment records with respect to the Veteran's service with the Army Reserves.


All efforts to obtain such records must be documented and associated with the claims file. VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1) (2010).

2. Associate with the claims file the response, if any, to the November 2009 request for records.  If no such response exists, obtain the Veteran's service treatment records for the period of active service from October 1973 to September 1977.  An attempt should be made to request these records from code 41, as indicated by the October 2006 request for information.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



